Citation Nr: 1637522	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO. 03-31 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) since April 6, 2001.


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

In December 2005 and June 2009, the Board remanded the increased rating claim for PTSD for additional development. In a February 2012 decision, the Board increased the disability rating from 30 percent to 50 percent. In an April 2013 Order, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Partial remand (JMPR) that vacated, in part, and remanded the Board's February 2012 decision denying a disability rating higher than 50 percent. In August 2013, the Board again remanded the claim to the Agency of Original Jurisdiction (AOJ). In April 2014, the Board denied a disability rating in excess of 50 percent. In a March 2016 Order, the Court again vacated the Board's decision and remanded the claim for the Board to consider the frequency, severity, and duration of the Veteran's PTSD symptoms pursuant to Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDING OF FACT

After affording the Veteran the benefit of the doubt, his PTSD signs and symptoms have resulted in total occupational and social impairment beginning April 6, 2001. 


CONCLUSION OF LAW

The criteria for a disability rating of 100 percent for PTSD have been approximated since April 6, 2001. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.125, 4.130, Diagnostic Code (DC) 9411 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). 

VA's duty to notify was satisfied by May 2001, January 2004, March 2006, April 2006, and March 2012 letters. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent record. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, VA and private medical records, and Social Security Administration (SSA) records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Veteran was afforded VA examinations in August 2002, January 2007, September 2009, and October 2013. In the April 2013 JMPR, the parties agreed that the VA examinations in January 2007 and in September 2009 were inadequate as to the effect PTSD had on the Veteran's ability to work. The Veteran asserts that the VA examination in October 2013 was also inadequate because the VA examiner only examined him for 20 minutes. The October 2013 VA examiner performed an in-person psychiatric examination and provided clear explanations in support of his opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). This VA examination is adequate to decide the Veteran's claim. 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review. 

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10 (2015). The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

The Schedule assigns DCs to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. 38 C.F.R. § 4.7 (2015). Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. See 38 C.F.R. § 4.14 (2015).

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

The Veteran's PTSD has been evaluated under 38 C.F.R. § 4.130 as 50 percent disabling since the grant of service connection, effective April 6, 20001, under the General Rating Formula for Mental Disorders, which assigns ratings based on particular symptoms and the resulting functional impairments. See 38 C.F.R. § 4.130, DC 9411. 

The General Rating Formula is as follows:

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

The symptoms associated with each rating in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list; rather, they serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). Thus, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the DCs. See id. VA must consider all symptoms of a claimant's disorder that affect his or her occupational and social impairment. See id. at 443. If the evidence demonstrates that a claimant has symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate, equivalent rating will be assigned. Id. In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126 (2015). Although VA considers the level of social impairment, it does not assign an evaluation based solely on social impairment. Id. VA must consider all of the claimant's symptoms and resulting functional impairment as shown by the evidence in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the moment of examination. See id.

The Veteran's records include evaluations based on the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), which includes Global Assessment Functioning (GAF) scores. GAF scores are based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." DSM-IV; see Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships." A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)." Id. A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." Id. A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)." Id. The Court has found that certain scores may demonstrate a specific level of impairment. See Richard, 8 Vet. App. at 267; see also Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) (observing that a GAF score of 50 indicates serious impairment).

Although a medical professional's classification of the level of psychiatric impairment reflected in the assigned GAF score is probative evidence of the degree of disability, such a score is not determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria. See VAOPGCPREC 10-95 (March 31, 1995).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2014). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In assigning a higher disability rating, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Numerous statements from the Veteran, his private doctor, and VA personnel show that in November 2000, the Veteran called a service organization indicating that he had a loaded gun and was feeling suicidal. The Veteran then fell asleep on the phone. When law enforcement arrived they removed weapons from his residence. A November 2000 Vet Center note showed that the Veteran was clearly distraught over the police involvement because he did not think that such a strong response was warranted. 

A December 2000 letter from a VA social worker noted that the Veteran was first diagnosed with PTSD in April 1996, and that he had symptoms of flashbacks, survival guilt, nightmares, sleep disturbance, anxiety, depression, confusion, avoidance of trauma-related events, social isolation, and a decreased interest in activities. These symptoms presented during the daytime. The social worker noted that the Veteran's affect was labile and that he excessively attended to his environment and reacted impulsively when he was overwhelmed. The social worker noted that in the past, the Veteran coped with his PTSD symptoms by self-medicating with alcohol. However, since his remission four years prior, these symptoms had become much more prominent. The Veteran was taking Effexor for depression and anxiety.

This social worker noted in July 2001 that the Veteran attended weekly PTSD group sessions and that he had symptoms of survival guilt, anger, and frustration. Similarly, in a September 2003 statement, the social worker noted that the Veteran had quit his job at a steel mill in June 2003 because he had problems maintaining good working relationships and argued with his supervisors. Additionally, his duties and activities at this job caused frequent flashbacks. The Veteran's symptoms included nightmares, sleep disturbance, depression, anger, anxiety, and social isolation. The social worker noted that the Veteran's nightmares prevented him from sleeping more than two consecutive hours per night and that his sleep had not improved with an increase in Lexapro medication. The social worker noted that the Veteran's emotional state was seriously impaired when he is asleep and when he is awake. During group therapy sessions, the Veteran was emotionally removed and non-communicative. The social worker also noted that the Veteran's anger and anxiety have been ongoing problems since 1996 and that these symptoms affect his relationships. 

VA records from December 2000 through January 2001 show that the Veteran was hospitalized for treatment of PTSD for 35 days. The Veteran's symptoms included depression, sleep disturbance, suicidal ideation, nightmares, flashbacks, intrusive thoughts of Vietnam, social isolation, hypervigilance, and exaggerated startle response. He gave a history of working as a heavy equipment operator since 1978 and he stated that he was on sick leave for the hospitalization. The Veteran was again noted to be attending group therapy for PTSD since 1996 at a Vet Clinic. He stated that he had previously used alcohol and marijuana. On mental status examinations, the Veteran was alert and oriented to time, place, and person. He had good contact with his environment. Judgment and insight were fair. Affect was appropriate. Mood was euthymic. Memory was grossly intact. The Veteran denied suicidal or homicidal ideation when he was discharged from the hospital. He also denied hallucinations and delusions. Speech was normal. His GAF score was 35. 

A January 2001 VA psychotherapy summary note showed that the Veteran complained of additional symptoms of irritability and poor concentration due to frequent nightmares. He indicated that his lack of sleep created a dangerous situation at work because his inattentiveness could cause injuries to himself and others. The social worker noted that the Veteran's PTSD symptoms were chronic, may recur, and were likely to continue to interfere with his attempts to make a satisfactory adjustment outside of the hospital setting. The social worker also noted that these symptoms were most likely to increase in frequency and severity during periods of increased stress or at times when the Veteran encountered stimuli that reminded him of the traumatic events. 

A January 2001 letter by a VA attending psychiatrist indicated that the Veteran would continue outpatient treatment following his hospital stay and that he was able to return to work. 

In a statement in August 2002, the Veteran alleged that the first few years after service he could not find a steady job because he could not get along with co-workers. He stated that he got a job in a steel mill in 1980, which worked well until about 1996, when he stopped drinking and began to have severe nightmares and flashbacks. These symptoms kept him from working. He stated that he was depressed and that he isolated himself in his basement. He described how pouring molten steel caused his flashbacks. He stated that he could not sleep between his work shifts and that he was "grouchy" with his family. He alleged that he needed to work to keep his mind busy.

During an August 2002 VA examination, the Veteran complained of frequent intrusive recollections of Vietnam, nightmares, flashbacks, sleep disturbances, and social isolation. He stated that his nightmares and flashback occurred three to four times per week. He indicated that his recollections of Vietnam caused him to be socially isolated and withdrawn from friends. The Veteran stated that he and his wife had separated several times and that they slept in separate beds because he kicked around during sleep. 

On mental status examination, the Veteran was dressed appropriately. He was very nervous and unable to concentrate. He was somewhat restless. He denied suicidal and homicidal ideation, as well as psychotic thoughts. His affect was constricted in range and his mood was anxious. He was alert and oriented. His memory was intact, but he was unable to concentrate and maintain immediate memory. His insight was very limited. The examiner confirmed the chronic PTSD diagnosis and assigned a GAF score of 57.

The claims file contains Vet Center treatment records from February 1996 through March 2007, which show that the Veteran attended individual and group therapy. His symptoms included intrusive memories, re-experiencing the in-service stressor, hyperarousal, depression, grief, anxiety, poor self-esteem, poor stress management, guilt, anger, and social isolation. More specifically, the Veteran was described as very introverted and withdrawn and with a flat affect in a 2003 note. In 2004, 2005, and 2006 notes, the Veteran was also noted to have a flat affect. A September 2006 group therapy note showed that the Veteran was on light work duty and he indicated that he did not want to return to regular duty due to PTSD symptoms. In a March 2007 group therapy progress note, the Veteran complained of stressed caused by his job, but he indicated that his home life was supportive. He stated that his wife understood that he isolated himself because of stress. 

Private medical records from October 2000 through November 2006 show that the Veteran was prescribed medication for PTSD. An October 2000 note showed that the Veteran did not take his boat out that year due to a lack of interest in activities. In March 2004, the Veteran's anxiety seemed fairly stable, but he complained of insomnia. A June 2005 private progress note showed that he was doing relatively well on Lexapro, which had kept him from being overly depressed and suicidal, and the doctor wondered if a higher dose of this drug was in order. A November 2006 progress note showed that the Veteran was experiencing lots of stress and that he was unable to handle some jobs. The doctor prescribed Rameron and Zoloft for the Veteran's increased symptoms. In a November 2006 letter, this doctor stated that the Veteran had not been able to handle his work environment because of anxiety and that he needed one-on-one counseling sessions. 

In an August 2003 statement, the Veteran's wife described two instances where the Veteran's PTSD symptoms were apparent. In one incident, the Veteran made her and their daughter huddle in a corner of the living room because he thought "they" were coming to get them. In another incident, the Veteran talked in his sleep about "needing ammo" and then he moved a dresser to the middle of the room. She also stated that he was afraid to sleep, had nightmares, and self-medicated through alcohol in the past. She stated that she had not seen him get a full night of sleep in years. She alleged that prescription anti-depressants, anti-anxiety, and sleep aid medication did not help his symptoms. 

Similarly, in an August 2003 statement, the Veteran also endorsed symptoms of nightmares, sleep disturbance, increased startle response, hypervigilance, social isolation, and paranoia. The Veteran stated that he quit his job after 24 years because he could not get along with his co-workers. He contended that he was weary, that he had a lack of interest, that he was socially isolated, and that he felt helpless. 

In a February 2004 statement, the Veteran again endorsed constant nightmares, an exaggerated startle response, hypervigilance, and paranoia. He said that he had begun carrying a gun. He also indicated that he had lost two jobs and that he was not working. 

In January 2006, the Veteran's union representative stated that the Veteran worked at a steel plant from May 1979 through June 2003, and that he quit due to personal and emotional issues. In a May 2006 statement, the union representative alleged that the Veteran's condition had affected his ability to hold a job for any length of time, and that it was a problem placing the Veteran in a long-term job. This representative indicated that on one occasion, the Veteran could not finish an interview due to his nervous demeanor. The representative tried to help the Veteran by putting him on the light duty, temporary hiring list, which is reserved for the elderly and the disabled. The representative indicated that the Veteran was reluctant to take early retirement due to financial concerns and he noted that the Veteran's condition was not improving. 

In a February 2006 statement, a Veterans Service Organization (VSO) representative described the Veteran as a physical and emotional wreck and indicated that the Veteran was unable to work. Additional VSO representatives made similar contentions in May 2009 and August 2011. 

In May 2006, the Veteran stated that he was unemployed, but looking for work. He contended that the prescribed anti-depressants and sleep aids did not help his symptoms. He endorsed having nightmares, horror, and helplessness. He stated that he sometimes isolated himself in his basement for days. He contended that it was very difficult for him to interact with people who were not Vietnam War veterans. He stated that he avoided interacting with people. He alleged that his hypervigilance kept him from resting even when he was awake. 

Similarly, in a May 2006 statement, the Veteran's wife alleged that the Veteran rarely left the house except for occasional jobs, weddings, and funerals. She noted that he did not associate with their friends, and that he did not have any interest in social interactions. She alleged that he had nightmares almost every night and that she was unable to sleep in the same bed as him because of his kicking, shaking, and night sweats. In a June 2006 statement, the Veteran's wife alleged that the Veteran was becoming more introverted, secretive, antisocial, and skeptical of others. She contended that the Veteran just sits at home and lives off of unemployment benefits. She stated that the Veteran's symptoms have had a financial, emotional, social, and physical impact on their entire family. 

In an August 2006 letter, a social worker stated that the Veteran had difficulties with stress, which caused clinically significant impairment in social, occupational, and other important areas of functioning. His symptoms included hypervigilance, sleeplessness, internal distress, recurrent and intrusive thoughts of the war, feelings of detachment, grief, guilt, and impaired concentration. The social worker assigned a GAF score of 41, indicating serious symptoms.

A January 2007 VA examination showed that the Veteran complained of intrusive memories and recollections of Vietnam, frequent nightmares, flashbacks, anxiety, and depression. He indicated that he had work and social problems and he stated that he was being treated with medication. The examiner noted that the Veteran was married, and had two children and two grandchildren. On mental status examination, the Veteran was alert and oriented to time, place, and person. He was dressed appropriately and casually. He denied suicidal or homicidal ideation. He also denied delusions, hallucinations, or psychosis. His affect was depressed and his mood was anxious. Judgment was intact and fund of knowledge was average. Insight was very limited. The VA examiner noted that the Veteran's symptoms occurred frequently, were moderate in severity, and lasted from minutes to hours. The examiner also noted that PTSD caused the Veteran to lose a few hours from work; however, the examiner noted that he can perform desk-type work. The Veteran did not have any impairment of thought process, social functioning, or post-military stressors. His GAF score was 48 and he had normal activities of daily living. 

During a September 2009 VA examination, the Veteran again complained of hypervigilance, sleep disturbance, nightmares, and flashbacks. The VA examiner noted that the Veteran attended group therapy and that he took anti-depressant medication. The Veteran indicated that he was married and that he had adult children but he had a limited social life. The Veteran stated that he was between jobs. 

On mental status examination, the Veteran was alert and oriented to time, place, and person. His affect was very anxious and mood was anxious. The Veteran denied suicidal or homicidal ideation. He also denied delusions, hallucinations, or psychosis. His ability to concentrate was very limited, but his judgment was okay. Insight was also limited. His capacity for adjustment was moderate. The VA examiner stated that there was no severe flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation or mood; difficulty in establishing and maintaining effective work relationships; suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or difficulty in adapting to stressful circumstances. The examiner noted that there was no major change in frequency, severity, or duration of the Veteran's symptoms or remissions since the last examination. The VA examiner stated that the Veteran lost a few hours of time from work, but the Veteran did not remember the exact number. The examiner also noted that the Veteran was able to perform desk-type work. The examiner assigned a GAF score of 48.

SSA records show that the Veteran retired in June 2010. The Veteran listed PTSD and cancer as limiting his ability to work. A June 2011 psychiatric evaluation conducted in association with the Veteran's request for SSA benefits showed that the Veteran's mental impairment was not severe. There were no restrictions of activities of daily living or difficulties in maintaining social functioning, or episodes of decompensation. There were mild difficulties in maintaining concentration, persistence, and pace. The evaluator noted that the Veteran was living with his wife. On mental status examination, the Veteran was described as having good social skills. His mood was mildly depressed. His thought processes were logical and coherent. He denied symptoms of psychosis. The examiner assigned a GAF score of 68 and stated that the Veteran's allegations appeared credible and consistent with the mental examination, but that in terms of the level of severity of functioning, the medical evidence did not support the intensity of the limitations expressed. 

During a March 2012 VA examination, the VA examiner noted that the since the Veteran's last examination he continued to live with his wife, he maintained frequent contact with siblings, children, and grandchildren, and he had two friends with whom he recently attended a knife and gun show. The VA examiner noted that the Veteran retired in 2010. The Veteran stated that he was "pushed out the door" because he had trouble with employees. He stated that he quit his job due to emotional reasons. He also stated that after 23 years he was set in his ways and would not follow the safety rules. The Veteran attended PTSD group sessions, primarily for the companionship of other veterans. There were no legal or behavioral issues noted during the examination. The examiner noted that the Veteran exhibited symptoms of anxiety, mild memory loss, flattened effect, and disturbance of motivation and mood. 

The examiner stated that the Veteran's current environmental stresses related to cancer and the possibility of his grandson's military deployment. The VA examiner noted that the Veteran had two explanations for leaving work, namely, that it was due to non-compliance with work rules and because work reminded him of Vietnam. The Veteran slept about seven hours per night; however, he had difficulty falling asleep for the remainder of the days of the week and he felt "unsettled" for the remainder of the day of the dream if he had a stressor dream. The VA examiner concluded that the level of occupational and social impairment was due to mild or transient symptoms with decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by medication. The examiner assigned a GAF score of 65.

In a May 2013 statement, a Vet Center counselor indicated that the Veteran regularly participated in group counseling but that his PTSD was poorly controlled. The counselor stated that while the Veteran had no plan to harm himself or others, his lack of structure caused problems. The counselor stated that the Veteran had problems with rage and anger when he worked, but that he has avoided physical confrontations by taking time off. The counselor also stated that the Veteran exhibited impairment in judgment, thinking, mood regulation, and occupational functioning due to poorly controlled PTSD, which significantly compromised his ability to maintain employment. 

An October 2013 VA examination report shows that the Veteran's symptoms included depressed mood, anxiety, disturbances of motivation and mood, hypervigilance, hyper-startle response, reliving experiences of Vietnam, avoidance of crowds, and social isolation; however, the Veteran denied suicidal or homicidal ideation. The examiner noted that the Veteran was on medication and in outpatient therapy, and that he saw a counselor. The examiner also noted that the Veteran had been married for over 40 years and that he had two adult children and two grandchildren. The VA examiner further stated that the Veteran had worked for 33 years at a steel mill, he retired in 2010, and he was receiving Social Security benefits. The examiner opined that the Veteran was only able to maintain substantial employability in a sedentary work environment where he would have minimal contact with people. The VA examiner concluded that the level of occupational and social impairment was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. The examiner assigned a GAF score of 50. 

As previously stated, the Veteran alleged in November 2013 the October 2013 VA examination was no more than 20 minutes. He referred to suicidal ideation and the incident in 2000 when police came to his house and removed his guns. He stated that he could not finish employment interviews because of panic attacks. He alleged that he had problems with impulse control, which was shown by previous legal troubles, including two battery convictions and driving while under the influence. 

In January 2014, the Veteran's previous VSO representative argued that the Veteran was entitled to a total disability rating because of symptoms of anxiety, depression, flashbacks, sleep trouble, avoidance, isolation, and paranoia. 

Similarly, the Veteran's attorney asserted in July 2016 that the Veteran has experienced near-continuous panic throughout the appellate period that resulted in a hospitalization and lost work opportunities. Moreover, the attorney contended that the Veteran has a limited ability to form effective relationships with coworkers and that his need to isolate himself had taken a toll on his family. The attorney also alleged that the Veteran's depression interferes with his ability to make it through the day and has resulted in a lack of interest in enjoyable activities. The attorney further contended that the Veteran's PTSD symptoms caused anxiety and that his anxiety made it difficult to cope with stress at work. The attorney cited to various lay and medical evidence in the record for these assertions. 

After affording the Veteran the benefit of the doubt, his PTSD signs and symptoms have resulted in total occupational and social impairment since April 6, 2001.

The evidence described above shows that there has been some fluctuation in the PTSD signs and symptoms; however, the frequency, severity, and duration of these symptoms indicates that they do not abate such that the Veteran has a sustained remission. He is and remains essentially isolated as evidenced throughout he appellate period and is unable to work for any appreciable length of time. 

Since April 2001, the Veteran complained of suicidal ideation, panic attacks, depression, impaired impulse control, difficulty in adapting to stressful circumstances at work, and difficulty maintaining effective work relationships. He also complained of flashbacks, survival guilt, nightmares, intrusive thoughts and avoidance of reminders of Vietnam, sleep disturbance, nightmares, irritability, hypervigilance, and an exaggerated startle response. The Veteran also described suicidal thoughts in November 2000 and during his hospitalization in December 2000 and January 2001, and he referred to suicide in a 2003 statement. While he has also denied suicidal ideation, the law does not specify a numerical calculation in such reports to warrant the rating assigned, but instead requires VA to evaluate the entirety of the record including these reports. 

The record shows that the Veteran experienced panic attacks in interviews for employment. Furthermore, the Veteran's frequent depression and anxiety have resulted in his inability to function independently, appropriately, and effectively. The Board finds it highly pertinent that the Veteran's frequent and severe nightmares, which resulted in an inability to get more than two hours of sleep per night on several occasions, have impaired his work and family life. The Veteran, his wife, and various medical professionals have documented that the Veteran isolates himself from his friends, family, and previous coworkers and that he does not engage in activities that he previously enjoyed due to depression, anxiety, irritability, and anger. In fact, these PTSD symptoms caused him to quit or lose numerous jobs in the past. 


Accordingly, the benefit-of-the-doubt rule applies and the Veteran's PTSD signs and symptoms warrant a disability rating of  100 percent since April 6, 2001. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Extraschedular Considerations

The Board has considered whether the evaluation of the Veteran's PTSD should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the Schedule are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. In exceptional situations where the rating is inadequate, the case may be referred for extraschedular consideration. Id. The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Schedule, in which case the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating. Id.

Referral for extraschedular consideration is not warranted. A comparison of the Veteran's disability and the applicable rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b). The Veteran's symptoms mainly resulted in panic attacks, depression, impaired impulse control, difficulty in adapting to stressful circumstances at work, difficulty maintaining effective work relationships, flashbacks, survival guilt, isolation, nightmares, intrusive thoughts and avoidance of reminders of Vietnam, sleep disturbance, nightmares, irritability, hypervigilance, and an exaggerated startle response. He does not report any symptoms that are not included in the rating criteria or have otherwise been left uncompensated or unaccounted for by the assigned schedular rating. See 38 C.F.R. § 4.130, DC 9433; see also Thun, 22 Vet. App. at 115. There is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, see id. at 118-19, and referral for extraschedular consideration is not warranted.

The Veteran also has other service-connected disabilities. However, the record as a whole has not indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria to rate his psychiatric disability. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Nonetheless, the Board has fully considered the additional service-connected disabilities in concluding that referral for consideration on an extraschedular basis is not warranted.

The Board has considered whether entitlement to any Special Monthly Compensation (SMC) benefits is warranted for the Veteran's disability picture; however, it determines that entitlements to any additional SMCs are not warranted for this case. 38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350 (2015); Akles v. Derwinski, 1 Vet. App. 118 (1991); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011).

The Board has also considered whether to address the issue of a total disability rating based on individual unemployability (TDIU). See 38 C.F.R. §§ 3.340, 4.16 (2015); see also Rice v. Shinseki, 22 Vet. App. 447, 453 and 455 (2009). A September 2016 rating decision granted a TDIU, effective September 30, 2010. While the Veteran stated on several occasions that he quit jobs prior to September 2010 due to his PTSD symptoms, the record shows that he was able to secure and maintain gainful employment until his retirement in July 2010. Thus, the issue of entitlement to TDIU prior to September 2010 has not been raised.


ORDER

A disability rating of 100 percent for PTSD since April 6, 2001 is granted.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


